Citation Nr: 1538784	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  15-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Health Care System in Southern Arizona


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred on May 5-7, 2014 for hospitalization at a private medical facility for a subendocardial infarction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 decision of the Department of Veterans Affairs (VA) VA Health Care System in Southern Arizona. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

The record before the Board is not sufficiently complete to determine whether the Veteran has coverage under Medicare Part A that would pay part or all of the medical expenses in question.  Specifically, the Veteran claims entitlement to payment or reimbursement for unpaid medical expenses for hospitalization for a subendocardial infarction at Copper Queen Community Hospital in Arizona on May 5-7, 2014.  There is no question that the hospitalization was for a medical emergency, that transfer to a VA facility was not reasonably feasible until May 7, 2014, that the treatment was not previously authorized by VA, that the Veteran had received treatment at VA within the 24-month period preceding the emergency treatment, that he is personally liable for at least the cost of the hospital stay, that the treatment was not a work-related injury or accident, and that the Veteran is ineligible for reimbursement under 38 U.S.C. § 1728, as found in the November 2014 rating decision and March 2015 statement of the case (SOC).  See 38 U.S.C. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2015).  

The only issue is whether the Veteran has coverage under Medicare Part A that would pay the outstanding balance in whole or in part.  In this regard, Section 1725 of the statute precludes payment or reimbursement for unauthorized emergency medical expenses at a no-VA facility if the claimant has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment in question.  See id.  The term "health-plan contract" includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. § 1395(c)) or established by section 1831 of that Act (42 U.S.C. § 1395(j)).  38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R. § 17.1001(a)(2) (2015).  42 U.S.C. § 1395(c) refers to Medicare Part A and 42 U.S.C. § 1395(j) refers to Medicare Part B.  That is, the law and regulations specifically exclude payment under 38 U.S.C.A. § 1725 if an appellant has coverage under either Medicare Part A or Medicare Part B.

The VA Southern Arizona Health Care System denied payment or reimbursement under § 1725 because it found that the Veteran had Medicare Part A.  However, in an October 2014 statement, the Veteran denied having any health care insurance.  Moreover, the invoice from Copper Queen Community Hospital makes no mention of Medicare Part A.  In short, the record is devoid of evidence that the Veteran has coverage under Medicare Part A other than the agency of original jurisdiction's (AOJ's) finding that this was the case.  On remand, the AOJ should document the Veteran's Medicare Part A coverage for the file.  It should also be clarified what expenses remain outstanding and whether Medicare Part A has paid any of this balance, as the decision indicates that all "professional claims" were paid apart from the facility charge for the hospital stay. 

The Veteran should also be provided an opportunity to select a hearing before the Board at the local RO.  In this regard, in his April 2015 substantive appeal (VA Form 9), the Veteran requested to testify at a hearing before the Board at VA's Central Office in Washington, DC, but then wrote in a June 2015 statement that he would be unable to attend a hearing in Washington as he lived in Arizona, suggesting that he was unable to attend due to the distant location.  Thus, it remains unclear whether he wished to cancel a hearing altogether, or to have the hearing held at his local RO.  The Veteran should be sent a letter requesting him to clarify his wishes in this regard. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Document for the claims file the Veteran's Medicare Part A coverage.  It should also be clarified what expenses remain outstanding from his treatment at Copper Queen Community Hospital and whether Medicare Part A has paid any of this balance. 

2. Send the Veteran a letter requesting him to clarify whether he wishes to testify at a hearing before the Board at the local VA Regional Office (he has indicated that he is unable to travel to Washington DC).  If he requests a hearing at the local RO, either a Travel Board or videoconference hearing, then the hearing must be scheduled and the Veteran provided proper notice of the hearing date, time, and location.  

3. If the Veteran does not wish to testify at a Board hearing, and after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




